Citation Nr: 0612794	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a depression 
disorder, with anxiety.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal arises from a February 2003 RO decision that 
denied the benefit sought on appeal.  In March 2006, the 
Board received a letter indicating that the veteran had 
erroneously been scheduled for a May 2006 hearing before the 
Board in Washington, DC.  The scheduled hearing was therefore 
cancelled.  

The claims for service connection for a depression disorder 
with anxiety and TDIU are referred to the Appeals Management 
Center (AMC) and will be discussed in the REMAND that follows 
this decision.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  First, the November 2002 letter 
essentially informed the veteran of VA's duty to assist and 
provided him with a PTSD questionnaire so that he could 
provide greater details regarding his claim of service 
connection.  In the September 2003 statement of the case (he 
was provided with the full text of the regulations 
implementing the VCAA as well as the regulation pertaining to 
PTSD).  The February and June 2003 rating decisions informed 
him why his claim was being denied and also informed him of 
the information and evidence necessary to warrant entitlement 
to the benefit sought to include:  a diagnosis of PTSD and a 
verified stressor.  Moreover, in the November 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the November 2002 letter was sent to the 
appellant prior to the 2003 rating decisions.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board also notes that the November 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  This 
letter advised the veteran to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  Moreover, the veteran signed a 
statement which was received by the RO in October 2004 
indicating that he had no further evidence to submit.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.
      
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  As the present appeal 
involves the issue of service connection for PTSD, VA 
believes that the Dingess/Hartman analysis must be applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for PTSD, but 
there has been no notice of the types of evidence necessary 
to demonstrate the severity of the disability or establish an 
effective date for any service connection granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in March 2004 in which it 
advised the veteran of the need to submit evidence 
demonstrating the existence of his claimed disability.  Since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for 
PTSD, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  Service medical records and VA medical 
records have been obtained from every source identified by 
the veteran and are associated with the claims folder.  The 
veteran was given a VA examination in December 2002 and a VA 
clarification opinion was provided in May 2003.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.
 
Analysis

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed inservice 
stressor.  Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).   

The veteran contends that he developed PTSD as a result of 
his in-service job unloading dead and wounded soldiers who 
had been flown back to the United States from Vietnam.  

A review of the service medical records is without reference 
to complaints or findings indicative of PTSD.  The claim file 
indicates that the veteran first sought treatment for 
psychiatric disability in March 2002.  The veteran's medical 
records reflect that he attended individual and group therapy 
sessions at a VA Community Based Outpatient Clinic (CBOC) 
from March 2002 to February 2003.  In March 2002, the veteran 
was diagnosed with depressive disorder recurrent, dysthymic 
disorder, anxiety, and alcohol dependence in remission.  The 
doctor made a note to further investigate whether the veteran 
had PTSD.  This assessment was again noted in April 2002.  
These records contain no further PTSD evaluations.  

In December 2002, a VA examiner diagnosed the veteran as 
having depressive disorder with anxiety.  In May 2003, the VA 
examiner further clarified that the criteria for PTSD had not 
been met.  This diagnosis was made after a review of the 
claim file and a physical examination of the veteran.  The 
examination report reflects that the examiner specifically 
evaluated the veteran for symptoms of PTSD.    He complained 
of dreams and hearing screams of soldiers in pain.  He denied 
hallucinations or delusions.  Based on the thoroughness of 
the examination report and an absence of competent medical 
evidence to the contrary, the Board finds the VA examiner's 
diagnosis to be highly probative evidence that the veteran 
does not suffer from PTSD.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims' interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board acknowledges that, by advancing this claim, the 
veteran himself as well as his family members and 
acquaintances are asserting that he currently suffers from 
PTSD that is causally linked to his service.  However, none 
of the aforementioned individuals possess the requisite 
expertise to opine on matters of diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  In the absence of any 
competent evidence of current PTSD, the Board must conclude 
the veteran does not currently suffer from that disability.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the- 
doubt rule as required by law and VA regulations. 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran timely expressed disagreement with the August 
2005 RO decision which denied the veteran's claim for a TDIU 
and service connection for a depression disorder with 
anxiety.  Although no responsive statement of the case (SOC) 
was issued by the RO, issuance of a SOC is required by 38 
C.F.R. § 19.26 (2005).  Moreover, because the United States 
Court of Appeals for Veterans Claims has recently indicated 
that a referral of the issue to the RO does not suffice when 
the veteran files a notice of disagreement to a RO decision, 
a remand is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

The RO should issue a SOC responsive  to the veteran's 
notice of  disagreement, regarding the RO's August 2005 
decision.  See Manlincon v. West, 12 Vet.  App. 238 
(1999).  This matter should not be returned to the Board 
unless an adequate and timely substantive appeal is 
submitted.  Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the  
Board of Veterans' Appeals or by the United States Court of  
Appeals for Veterans Claims for additional development or  
other appropriate action must be handled in an expeditious  
manner.  See The Veterans' Benefits Improvements Act of 1994,  
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),  38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and  Statutory 
Notes).  In addition, VBA's Adjudication Procedure  Manual, 
M21-1, Part IV, directs the ROs to provide  expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



____________________________________________
K. Parakkal
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 



 Department of Veterans Affairs


